Citation Nr: 1418019	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-07 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for a back disorder. 



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the RO.  

The claim was remanded by the Board for additional development in July 2013. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Remand is required for clarification of records and an addendum opinion.  

In September 2013, VA provided the Veteran with another examination and opinion.  In her opinion, the examiner noted that x-ray studies appearing in VBMS that were labeled as service treatment records from 1971 showed cervical arthritis; however, she expressed doubt that they were from 1971, noting that they looked "remarkably" like x-ray studies in a March 2012 VA treatment record.  

A review of these does not reveal any dates or apparent indications of their age or origin.  Clarification is therefore required.

Additionally, it appears that VA failed to obtain records identified by the Veteran.  

A review of VBMS shows the second page of a signed consent to release medical records, dated on August 16, 2013.  The first page of a records release form, where the treating facility would normally be identified, appears to be missing; a review of VBMS and Virtual VA is negative for any such document.  Clarification is therefore needed, and, if necessary, attempts to obtain the records should be made.  

Finally, the September 2013 VA opinion was not fully responsive to the remand directives.  Having found a prior VA opinion inadequate in part because it failed to discuss the Veteran's lay statements, the July 2013 Board remand instructed the examiner to "address the Veteran's competent lay statements regarding the in-service event and observable symptoms of his back disorders."  

However, the September 2013 VA examiner's rationale noted only that the Veteran's thoracolumbar spine disorder was "age appropriate" and that the hemangioma was an incidental finding without a relationship to any traumatic event.  

Although the September 2013 examiner did note that the Veteran said he injured his back while in service, she did not explain how this affected her opinion.  An addendum opinion is therefore needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to clarify whether the x-ray studies labeled in VBMS as service records from 1971 are indeed service treatment records.  The AOJ should document and articulate the steps taken to attempt to verify the origin of such records, regardless of whether their origin can be ascertained and confirmed.

The AOJ should also ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his back disorder that is not evidenced by the current record.  Specifically, the Veteran should be contacted in order to clarify whether the consent to release records dated August 16, 2013 was intended to have VA obtain treatment records on his behalf.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO should then obtain these records and associate them with the claims folder.

2. After completing #1 above, AOJ should refer the case to the VA examiner who prepared the September 2013 opinion, or if that examiner is not available to another suitable examiner.  The claims folder must be made available to the examiner.  The examiner should then provide an addendum opinion, responding to the following questions with detailed and complete rationales.

Is it at least as likely as not (50 percent or greater probability) that any current back disability (spondylosis, degenerative disc disease, arthropathy in the lower cervical spine, hemangioma, bulging discs, chronic lumbar strain, myofascial pain syndrome, and thoracic facet arthropathy) had its clinical onset during service or otherwise is the result of an injury or other event or incident of the Veteran's active service?  In reaching an opinion, the examiner should address the Veteran's competent lay statements regarding the in-service event and observable symptoms of his back disorder during service and thereafter.  

If the AOJ verifies the origin of the x-ray studies labeled as service treatment records from 1971, ensure that the opinion also addresses such evidence, consistent with the findings.   

3. After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonsable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

